DENY and Opinion Filed September 15, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00785-CV

 IN RE INFORM DIAGNOSTICS, INC. F/K/A MIRACA LIFE SCIENCE,
                       INC., Relator

          Original Proceeding from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-10190-J

                        MEMORANDUM OPINION
                 Before Justices Osborne, Reichek, and Browning
                           Opinion by Justice Osborne
      Before the Court are relator’s September 1, 2020 petition for writ of

mandamus; relator’s September 4, 2020 emergency motion for temporary relief; and

real party in interest’s response to the emergency motion. In the petition, relator

complains of the trial court’s denial of relator’s motion to compel arbitration

pursuant to the Federal Arbitration Act.

      Entitlement to mandamus relief requires relator to show both that the trial

court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Relator has failed to show it lacks an adequate remedy on appeal. See
In re Dallas Food & Beverage, LLC d/b/a Bucks Cabaret, No. 05-17-00643-CV,

2017 WL 2610040 (Tex. App.—Dallas June 16, 2017, orig. proceeding) (mem. op.)

(adequate remedy exists where motion denying arbitration complained of in

mandamus is subject to interlocutory appeal). Accordingly, we deny the petition for

writ of mandamus. Having denied the petition, we also deny relator’s emergency

motion for temporary relief as moot.



                                          /Leslie Osborne/
                                          LESLIE OSBORNE
                                          JUSTICE



200785F.P05




                                       –2–